Citation Nr: 0523698	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted an increased rating for 
service connected PTSD to 30 percent disabling.  The veteran 
disagreed with the level of disability assigned.  In July 
2005, the RO increased the evaluation for PTSD to 70 percent, 
effective the date of the veteran's claim for an increased 
rating.  The veteran continues to maintain disagreement with 
the level of disability assigned.  Also in July, the RO 
granted service connection for sensory neuropathy of the 
right and left lower extremities, and denied service 
connection for neuropathy of the upper extremities.  The 
veteran was notified of that determination and of his 
appellate rights by letter dated in July 2005.  No notice of 
disagreement with these other issues has been submitted; 
therefore, these issues are not in appellate status and will 
not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201 (2004).

In March 2005, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of that hearing is of record.  


REMAND

The veteran claims that his service connected PTSD is more 
severe than his current 70 percent evaluation.  In a July 
2005 statement, the veteran wrote that he was currently 
seeking treatment through therapy at the VA Medical Center 
(VAMC) in Detroit.  Although records from the Vet Center in 
Detroit were added to the claims file in May 2005 showing 
treatment from December 1996 to October 2003, these appear to 
be separate from treatment rendered at the VAMC in Detroit as 
the veteran reported in a June 2003 psychosocial assessment 
that he was receiving treatment from Paul Esser, a veterans 
counselor at the Detroit Outreach Center, and had been 
evaluated by a psychiatrist at the VAMC in Detroit.  Records 
of the veteran's VAMC treatment have not been obtained.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All current 
records of the veteran's treatment for PTSD should therefore 
be obtained and associated with the claims file, including 
any more recent records of the veteran's treatment at the Vet 
Center dating from October 2003 to the present.  

Additionally, the most recent VA examination of the veteran 
was in February 2003, and the most recent private examination 
was in June 2003.  These examinations are over two years old 
and may not adequately reflect the current level of the 
veteran's PTSD.  Where the record does not adequately reveal 
the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A new examination 
should therefore be conducted to assess the current state of 
the veteran's service-connected PTSD.

Accordingly, this case is REMANDED for the following:

1.  Obtain any records of the veteran's 
psychiatric treatment from the VAMC in 
Detroit, Michigan, dating from July 2001 
to the present, as well as any records of 
the veteran's treatment from Dr. Esser at 
the Veterans Center in Detroit from 
October 2003 to the present.  The 
examination report should specifically 
address the degree to which the PTSD 
impairs employability.  

2.  The RO should schedule the veteran 
for an examination to determine the 
current severity of his service connected 
PTSD.  The claims file should be reviewed 
by the examiner prior to the examination 
and the examiner should state that the 
claims file has been reviewed in the 
report of examination.  

3.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
PTSD, to include consideration of all the 
evidence added to the claims file since 
the July 2005 supplemental statement of 
the case (SSOC).  If this results in less 
than a full grant of the benefits sought 
on appeal, another SSOC should be 
prepared, and the case returned to the 
Board in accordance with applicable 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




